Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2017.08.17
                                                                         13:31:40 -05'00'




                  People v. Harper, 2017 IL App (4th) 150045



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           LAFAYETTE HARPER, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-15-0045



Filed             July 13, 2017



Decision Under    Appeal from the Circuit Court of Vermilion County, No. 10-CF-647;
Review            the Hon. Nancy S. Fahey, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Michael Gentithes, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Jacqueline M. Lacy, State’s Attorney, of Danville (Patrick Delfino,
                  David J. Robinson, and Linda S. McClain, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE POPE delivered the judgment of the court, with opinion.
                  Justices Holder White and Knecht concurred in the judgment and
                  opinion.
                                             OPINION

¶1       In October 2014, defendant, Lafayette Harper, was convicted of first degree murder. In
     December 2014, the trial court sentenced him to 65 years in prison. Defendant appeals, raising
     the following arguments: (1) the State failed to prove his guilt beyond a reasonable doubt; (2)
     defendant’s waiver of a 12-person jury was not knowing and intelligent; (3) the court erred in
     admitting the content of text messages from a cell phone registered to defendant because the
     messages lacked authentication and contained multiple layers of hearsay; (4) the court erred in
     admitting statements made by Davieon Harper under the coconspirator exception to the
     hearsay rule; (5) the State violated defendant’s due process rights when it disposed of the
     vehicle where the shooting occurred before defendant could collect potentially exculpatory
     evidence from it; (6) the State erred in shifting the burden of proof to defendant during the
     State’s rebuttal closing argument; and (7) defendant’s 65-year prison sentence was excessive.
     We reverse defendant’s conviction and remand for a new trial because the court erred in
     allowing the jury to see the inadmissible content of text messages stating unsubstantiated street
     rumors that defendant had killed a “white boy” after repeatedly telling defendant the jury
     would not see the content of those text messages.

¶2                                        I. BACKGROUND
¶3        In November 2010, the State charged defendant by information with four counts of first
     degree murder for the death of Timothy A. Shutes, Jr. Shutes was killed on October 24, 2009.
     This court has decided two interlocutory appeals in the case related to motions to suppress
     statements made by defendant to police during an interrogation. People v. Harper, 2012 IL
     App (4th) 110880, 969 N.E.2d 573; People v. Harper, 2013 IL App (4th) 130146, 1 N.E.3d
     654. The interlocutory appeals are not relevant to our disposition here.
¶4        On January 8, 2013, defendant filed a motion to bar the prosecution from using fingerprint
     evidence it obtained from the vehicle where the shooting occurred because the State had not
     preserved the vehicle. The Illinois State Police crime lab identified some of the fingerprints
     lifted from the back passenger door of the vehicle as belonging to defendant. After the police
     processed the vehicle as part of their investigation, the car was towed to Coultas Recycling.
     The car was crushed for scrap in October 2011, about two years after the murder and almost
     one year following the filing of the charges herein. On March 24, 2014, defendant filed an
     amended motion to bar the evidence for failure to comply with section 116-4 of the Code of
     Criminal Procedure of 1963 (Procedure Code) (725 ILCS 5/116-4 (West 2012)).
¶5        On June 30, 2014, the trial court denied defendant’s motion to bar the State from using the
     fingerprint evidence. The court ruled the vehicle was not forensic evidence. Instead, the
     fingerprints taken from the vehicle were the forensic evidence. This evidence had been
     preserved and was available to defendant. The court noted, “the Defendant has not alleged that
     the vehicle in question contained any other specific evidence in or on the vehicle that was not
     already obtained that would exonerate the defendant.” Further, the court found the fingerprints
     were not determinative to the outcome of the case. The order states, “The Defendant makes the
     argument that they are pivotal in this specific case, however, a First Degree Murder charge can
     be proven without fingerprint evidence unlike the situation in Newberry where the charge was
     possession of a Controlled Substance and the controlled substance was destroyed.” The court
     also noted defendant did not allege the State or police did anything in bad faith.

                                                 -2-
¶6         At defendant’s trial, before a six-person jury, Randall Smalley testified he arranged for
       Shutes to buy marijuana through Davieon Harper. The parties agreed to a purchase price of
       $3500 for five pounds of marijuana. Shutes and his girlfriend, Ieca Smalley, who was
       Randall’s sister, picked up Randall so they could meet Davieon on the east side of Danville.
       Davieon told Randall and Shutes they would have to ride with him because the seller did not
       want additional vehicle traffic. Randall got in the front passenger seat and Shutes got in the
       back seat on the passenger side. Ieca Smalley did not go with the men.
¶7         Davieon told Randall they were going to make the exchange at a park. Randall testified
       Davieon was on his cell phone on the way to the park. Randall could hear text messages being
       sent to and from Davieon’s phone. Davieon called someone while they were driving and told
       the person on the other end of the call Randall and Shutes had the money for the drugs. When
       the person on the other end of the call asked if the buyers had $3500, Davieon took the call off
       speakerphone.
¶8         After arriving at the park, Davieon received a text message and then, about two minutes
       later, he got another text message. Almost immediately after the second message, someone
       opened the back door of the vehicle and reached for Shutes’s backpack. Shutes and the man
       started fighting for the backpack. Randall looked down and saw Davieon had a gun. Davieon
       told Randall, “If you move, you’re dead.” Davieon, who weighed between 300 and 400
       pounds, grabbed Randall around the neck and restrained him. Randall was “sitting sideways in
       the seat” and could see the struggle between the shooter and Shutes. Randall saw the other man
       hit Shutes in the head with the end of the shotgun and then he shot Shutes.
¶9         After the shooting, both Davieon and the shooter left the vehicle. The shooter ran around
       the car and the two said something to one another. The shooter ran off, and Davieon then
       tossed his gun onto the roof of a building. Randall got out of the car and ran to the closest
       person he saw outside, so he could use the person’s phone.
¶ 10       Randall called the police and then ran back toward the car. Davieon was back in the car and
       drove off with Shutes. Randall got a ride to where his sister was waiting. The two then drove to
       the hospital. When they got to the hospital, his sister hopped out of the car, but Randall left
       because he saw the police approaching his sister. Instead, he drove to his parents’ house and
       called the police.
¶ 11       Randall talked to the police that night. At that time, he did not know who the shooter was.
       He only saw the bottom half of the shooter’s face, from the nose down, because the shooter had
       on a hooded sweatshirt, the hood was up, and the strings were pulled, making the opening for
       the shooter’s face smaller. He did not tell the police during the initial questioning about the
       hooded sweatshirt. His first testimony regarding the shooter wearing a “hoodie” was in
       September 2010, presumably at Davieon’s trial. Randall could see the shooter had sideburns
       and some facial hair.
¶ 12       On cross-examination, Randall testified he met with Detective Stark and Officer Pat
       Alblinger around 9:15 p.m. on the night of the shooting. He described the shooter as a black
       man in his late twenties to thirties, 6 feet 4 inches to 6 feet 5 inches tall, with a skinny build,
       wearing a tan jacket, dark shirt, and blue jeans. Two days later, on October 26, 2009, Randall
       was shown a photo lineup that included defendant. He did not identify defendant in the lineup.
¶ 13       Randall testified he had been given the names of three or four other possible suspects prior
       to May 2010. He looked these people up on the Internet. He did not identify any of those
       individuals as the shooter. Randall admitted he previously testified at a hearing in September

                                                    -3-
       2010 (again presumably at Davieon’s trial) that he did not see the shooter’s face. It was during
       this testimony that Randall first mentioned the shooter was wearing a dark “hoodie.” On
       redirect examination at defendant’s trial, Randall clarified his earlier testimony regarding what
       he saw, stating he meant he did not see the shooter’s entire face.
¶ 14       On May 24, 2010, Randall told Detective Bransford he knew defendant was the shooter
       after seeing defendant’s picture online. The record is unclear how Randall came across
       defendant’s picture online. The record reflects Randall had been given the names of other
       potential suspects in the murder. However, the record is not clear whether anyone provided
       defendant’s name to Randall. The photograph he saw online, which the State introduced as
       People’s exhibit No. 51-1, was a mug shot of defendant. He also saw People’s exhibit No. 51-2
       online, a side-profile mug shot of defendant, whom he identified as the shooter. Randall
       admitted it was dark when the shooting occurred, and the park was not well lit.
¶ 15       Logan Vance testified he was in cosmetology school with defendant in 2009. He obtained
       shotgun shells for defendant in September or October 2009.
¶ 16       John Scott Denton, a forensic pathologist, testified he performed an autopsy on Shutes and
       determined the cause of death was a shotgun wound to the head.
¶ 17       Brian Long, a forensic scientist specializing in the examination of latent prints, testified he
       examined fingerprint evidence collected from the vehicle. He matched three prints from the
       rear passenger door of the vehicle to defendant’s right thumb and middle and ring fingers.
       Long stated he did not know when those prints were left on the vehicle.
¶ 18       Jennifer Aper, a forensic scientist at the Illinois State Police forensic science laboratory,
       testified she tested deoxyribonucleic acid (DNA) found on a backpack. Defendant could not be
       excluded as the contributor of the DNA on the backpack. When asked about the statistics
       assigned to that evidence, she stated that approximately 25% of unrelated African-Americans,
       Caucasians, and Hispanics could not be excluded as being contributors to the mixture of DNA
       profiles found on the backpack. On cross-examination, Aper testified she excluded defendant
       as the source of DNA found on the recovered shotgun.
¶ 19       Detective Josh Campbell of the Danville police department testified he was involved in the
       murder investigation. He met with Davieon Harper on the night of the shooting. Davieon
       provided Campbell with his cellular phone. The number for the phone was 217-712-0758.
¶ 20       Dan Markus, a customer service analyst and legal liaison at Verizon, testified the phone
       number 217-474-3731 was registered to defendant. Through Markus, the State introduced a
       call log showing calls to and from this number. Around the time of the shooting, the phone
       records showed numerous calls between the phone Davieon provided to the police and the
       phone registered to defendant.
¶ 21       Near the end of the second day of trial, when the parties and the trial court were discussing
       the State’s exhibits, defense counsel made an objection with regard to the Verizon phone
       records for a cellular phone registered to defendant. In part, defendant argued the records
       included text messages that contained inadmissible hearsay. The court admitted the records
       over defendant’s objection. Shortly after the court agreed with the State that the phone records
       were admissible, defense counsel asked the court to revisit the issue. Defense counsel noted:
                    “With regard specifically to the text messages, I believe when we were discussing
                objections [prior to the trial], Your Honor, [the State] indicated to the Court specifically
                that there was not going to be any text messages that were going to be introduced


                                                     -4-
              through the witnesses which she called in her case in chief. I would like to add that as
              an addition to my objection to the fact that the records themselves are hearsay. I
              understand she—it’s her position that they are kept in the ordinary course of business,
              but they are not just the records of the phone contacts themselves. There’s actual
              information in that, and it’s not relevant—those messages are not relevant to this case
              at hand, Your Honor, and no one has testified about those, the contents of those. All this
              being said, Judge, I don’t think the text messages should be admitted. If they want to
              parse out and introduce the phone records, the actual call log that was talked about, I
              don’t have an objection to that being admitted into evidence.”
       The court noted it would stand on its previous ruling to admit the phone records.
¶ 22      Later that day, the issue of whether the State had agreed not to introduce the text messages
       came up again. The State argued defense counsel was taking its earlier statement out of
       context. The court and counsel then had the following exchange:
                   “THE COURT: “There’s no way I am going to allow those business records with
              the attached text messages to go back to the jury. The text messages are not going to be
              included when that goes back to the jury.
                   [THE STATE]: Well, she’s talking about admission, at this point.
                   THE COURT: I know she’s talking about admission, but I’m just telling you, the
              jury is never going to see that, those text messages.
                   [DEFENSE COUNSEL]: I understand what the Court is saying, and I mean
              obviously, I’m objecting to their admission, but I’m also, obviously, I would object to
              them going back as well, Your Honor.
                   THE COURT: Well, they are not going back. I’m not going to change my ruling on
              the admission until I see a complete transcript. Are we ready to go on the jury
              instructions?”
       However, the next day, just before defense counsel was ready to call its only witness, the court
       changed its ruling, stating:
              “The transcript that I was provided on this issue was just a very, very partial transcript
              of the issue in question. The line that the Defendants were relying on in saying that
              there was an agreement between the parties as to the text messages, in the Court’s
              opinion, was an off-hand statement by Ms. Lacy—Ms. Lawlyes, excuse me. There was
              no follow-up to that statement. There was no indication, as is usually done in this
              courtroom, when the parties reach an agreement. One or the other of the attorneys will
              recite what the agreement is, then I will ask the other attorney, ‘Is that your
              understanding of the agreement?’ And then in my mind, we then have an agreement.
              This off-handed statement by Ms. Lawlyes, that says, ‘In this case, we plan on
              presenting—and I know the text messages are not going to come in.’ It is in no way,
              shape or form an agreement between the parties in this Court’s opinion, and in this
              Court’s opinion, in addition, what Ms. Lawlyes is stating is not Ms. Lawlyes’ decision.
              It’s the Court’s decision whether or not the text messages would come in. So, I find,
              based on what I have been presented, that there was no agreement between the parties
              as to the text messages, and thankfully, that will explain why when we had the side-bar
              and Ms. Morris said we had an agreement on text messages, I was completely drawing
              a blank, thinking, ‘I don’t remember any agreement on text messages,’ and concerned


                                                   -5-
                that I was losing my mind or something. But I do not feel like there was any agreement
                at all on text messages. From what I understand about agreement, contract law, this
                does not represent an agreement on text messages, and so I’m going to go back on what
                I said yesterday, and if in fact People’s Exhibit 50 does go to the jury, it will go to the
                jury in its entirety. Okay. Are we ready to have the jurors brought in?”
       The court allowed People’s exhibit No. 50 to go to the jury over defendant’s objection.
¶ 23        One series of text messages, which began approximately three hours after the murder, was
       sent back to the jury. A message was sent to defendant’s phone, stating: “I heard you had
       something to do with a white boy getting killed today.” Approximately one minute later, a
       response was sent from defendant’s phone, stating: “What white boy[?]” After between three
       and four minutes, another message was sent from defendant’s phone, stating “Hello.” Another
       message was then sent to defendant’s phone, “Out in the hood.” A message was then sent from
       defendant’s phone, stating: “What are [you] talking about[?]” The person on the other phone
       then responded, “I heard a white boy got killed in the hood and you and some of your guys did
       it[.] [T]hat’s the word on the streets.”
¶ 24        The jury found defendant guilty of first degree murder. In December 2014, the trial court
       sentenced defendant to 65 years in prison.
¶ 25        This appeal followed.

¶ 26                                          II. ANALYSIS
¶ 27       Because we are reversing defendant’s conviction and remanding for a new trial, we do not
       need to address several of the issues defendant raised on appeal. The issues we do address are
       not necessarily in the order defendant raised them.

¶ 28                                           A. Jury Waiver
¶ 29       We first address defendant’s argument he did not make a knowing and intelligent waiver of
       his right to a 12-person jury. Defendant argues “[t]he circuit court violated [his] constitutional
       jury trial right when it accepted his unwritten waiver of a 12-person jury and only admonished
       [defendant] that he was foregoing a ‘customary twelve-panel jury.’ ” According to defendant,
       his waiver of a 12-person jury was not knowing and intelligent because he did not sign a
       written waiver. Defendant was tried by a jury comprised of six people.
¶ 30       Illinois courts have held a defendant “may waive participation of the full number of jurors
       and proceed with fewer than 12.” People ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 78, 919
       N.E.2d 311, 315 (2009). However, at least one Illinois court has presumed prejudice when the
       record is silent on whether the defendant was aware of his right to a 12-person jury. People v.
       Matthews, 304 Ill. App. 3d 415, 419-20, 710 N.E.2d 524, 527 (1999). According to defendant,
       “Matthews illustrates the necessity for clear proof on the record that the defendant knowingly
       and intelligently waived a 12-person jury” for a 6-person jury. Defendant also points to section
       115-1 of the Procedure Code (725 ILCS 5/115-1 (West 2012)), which states “[a]ll prosecutions
       *** shall be tried by the court and a jury unless the defendant waives a jury trial in writing.”
¶ 31       The State points out a trial court does not need to give any specific admonition or advice
       for a jury waiver to be valid. People v. Bannister, 232 Ill. 2d 52, 66, 902 N.E.2d 571, 581
       (2008). “The determination of whether a jury waiver is valid cannot rest on any precise
       formula, but rather depends on the facts and circumstances of each particular case.” Id. The

                                                    -6-
       State distinguishes the situation in Matthews from the situation here because nothing in the
       record in Matthews indicated the defendant in that case was aware of his right to a 12-person
       jury.
¶ 32       Based on the record here, defendant in this case clearly knew of his right to a 12-person
       jury. As a result, this case is distinguishable from Matthews and in line with the Second
       District’s decision in People v. Dereadt, 2013 IL App (2d) 120323, ¶ 17, 997 N.E.2d 802.
       Defendant has not established that his decision to choose a 6-person jury was not a valid
       waiver of his right to a 12-person jury. Defense counsel requested a six-person jury in this case,
       stating in open court in defendant’s presence that she had spoken to defendant about this issue
       and defendant had decided to proceed with a six-person jury.
¶ 33       The trial court then questioned defendant about his choice to proceed with a six-person
       jury. Defendant stated he discussed this issue with his trial counsel, and defense counsel
       answered all of his questions. In response to the court’s inquiry, defendant stated he had no
       questions for the court with regard to having a 6-person jury instead of a 12-person jury. Only
       then did the trial court accept defendant’s waiver. We find no error with regard to the
       acceptance of defendant’s waiver of a 12-person jury in favor of a 6-person jury.

¶ 34                                        B. Disposal of Vehicle
¶ 35        We next address defendant’s argument that the State violated his due process rights by
       disposing of the car in which the shooting occurred before defendant could collect potentially
       exculpatory evidence from the vehicle. Defendant points to a discovery motion he filed on
       December 2, 2010. The motion asked for the State to disclose and produce:
                    “7. All books, papers, documents, photographs or tangible objects, including but
                not limited to any audio, video, digital or electronic recordings, which the prosecuting
                attorney intends to use in the hearing or trial.”
       We first note this discovery motion did not specifically mention the vehicle. Further, the State
       did not use the vehicle at trial, and the record contains nothing to indicate the State intended to
       use the vehicle at trial. The fingerprints found on the vehicle’s door, which the State used at
       trial, had been preserved and were available for further testing by defendant. We also note
       defendant has not alleged the vehicle contained any specific evidence, not already obtained,
       that would exonerate him. Finally, we recognize 10 months passed between defendant’s
       discovery request and the scrapping of the vehicle. It does not appear defendant made any
       effort to examine the vehicle during that period of time.
¶ 36        The destruction or disposal of potentially exculpatory evidence violates a defendant’s
       federal due process rights if the State acted in bad faith and the evidence was important,
       relative to the evidence presented against the defendant at trial. See U.S. Const., amend. XIV;
       Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988); People v. Hobley, 159 Ill. 2d 272, 307-08,
       637 N.E.2d 992, 1007-08 (1994). Defendant argues the State acted in bad faith by rapidly
       disposing of evidence it knew would be used at defendant’s murder trial. In the trial court,
       defendant’s attorney stated she did not think the police department acted in bad faith. As a
       result, we find defendant forfeited any argument the State acted in bad faith.
¶ 37        Regardless, defendant fails to persuade us the State acted in bad faith with regard to the
       destruction of the vehicle. Defendant’s reliance on People v. Walker, 257 Ill. App. 3d 332, 628
       N.E.2d 971 (1993), is misplaced. The court in Walker found the police acted in bad faith based


                                                    -7-
       on the quick destruction of material evidence. The evidence was central to the defendant’s
       misidentification defense, and the government used the testimony regarding the lost evidence
       in order to convict defendant. Id. at 335-36, 628 N.E.2d at 973-74. In this case, the State did not
       rapidly dispose of the vehicle. Moreover, the State did not try to use any evidence from the
       vehicle that had not been preserved. This is a far cry from the situation in Walker, where the
       State had destroyed evidence six weeks after the defendant’s arrest and more than eight months
       before trial. Id. at 333-34, 628 N.E.2d at 972.
¶ 38        We next turn to the argument defendant made in the trial court, i.e., the State violated his
       right to due process under article I, section 2,of the Illinois Constitution (Ill. Const. 1970, art. I,
       § 2) by allowing the vehicle to be destroyed, irrespective of whether the State acted in bad
       faith. Defendant relies on our supreme court’s decision in People v. Newberry, 166 Ill. 2d 310,
       652 N.E.2d 288 (1995). Defendant notes many other states have rejected the bad-faith
       requirement found in Youngblood. According to defendant:
                     “In People v. Newberry, the Illinois Supreme Court found that the State violates a
                 defendant’s due process rights where it disposes of evidence that is ‘essential to and
                 determinative of the outcome of the case’ after being put on notice that the defendant
                 wants the evidence preserved. 166 Ill. 2d 310, 315, 317 (1995). The State is on notice
                 ‘[w]here evidence is requested by the defense in a discovery motion.’ Id. at 317. In
                 such cases, ‘[n]o showing of bad faith is necessary’ to establish a due process violation.
                 Id.”
       According to defendant, this case meets the criteria laid out in Newberry.
¶ 39        It is not clear whether the outcome-determinative analysis adopted in Newberry is still
       valid after the United States Supreme Court’s decision in Illinois v. Fisher, 540 U.S. 544
       (2004). In Fisher, the Supreme Court held the destruction of “ ‘potentially useful’ ” evidence
       (as opposed to “ ‘material exculpatory’ evidence”) constitutes a denial of a defendant’s federal
       due process rights only if the State acted in bad faith. Id. at 548-49. In People v. Sutherland,
       223 Ill. 2d 187, 240, 860 N.E.2d 178, 215 (2006), our supreme court avoided the question
       whether Newberry’s outcome-determinative test was still valid in light of Fisher because
       Newberry was inapplicable under the facts in Sutherland. Our supreme court stated:
                     “In Newberry, the evidence destroyed by the State—the suspected
                 cocaine—formed the very basis of the drug-possession charge against the defendant.
                 Here, the evidence lost or destroyed by the State—the vehicle—did not form the basis
                 of the kidnapping, sexual assault and murder charges against defendant. Nor was the
                 vehicle, itself, central or critical to the State’s case. The critical evidence was the hair,
                 fibers, carpet standards, and fabric standards removed from the vehicle. This evidence
                 *** [was] available to defendant for examination by his own experts. In addition,
                 unlike the defendant in Newberry, who was deprived of any opportunity to examine the
                 destroyed evidence, defendant had access to the vehicle during his first trial and for a
                 time thereafter. Finally, unlike the Newberry case, where the disputed substance was
                 destroyed following a specific discovery request, here the trial court found that the
                 vehicle was lost or destroyed prior to defendant’s discovery request. *** Under
                 Newberry or Youngblood, defendant’s due process claim fails.” Id., 860 N.E.2d at
                 215-16.
¶ 40        We also do not need to consider whether Newberry’s outcome-determinative analysis is
       still valid because Newberry is not applicable here. Like in Sutherland, the vehicle here did not

                                                      -8-
       form the basis of any charge against defendant. The car itself was not central or critical to the
       State’s case. The fingerprints which were found on the vehicle were preserved and available to
       defendant. Further, defendant had time to access the vehicle before it was destroyed. Finally,
       while defendant filed a discovery motion before trial, he did not specifically ask the State to
       preserve the vehicle. Defendant’s reliance on paragraph 7 of his discovery motion is misplaced
       because no evidence exists the State ever planned to use the car itself at defendant’s trial.
¶ 41       According to defendant’s brief, had he “inspected the car and collected physical and
       biological evidence, he could have wholly discredited the State’s case and bolstered his own.”
       Defendant fails to explain how he would have done this. We note the State did not find any
       evidence other than the fingerprints tying defendant to the vehicle. Further, other than the
       victim’s DNA, no DNA was found in the vehicle.

¶ 42                               C. Coconspirator Hearsay Exception
¶ 43       We next address defendant’s argument that the trial court erred in ruling the State made a
       prima facie showing of a conspiracy between Davieon Harper and defendant and allowing
       Davieon’s hearsay statements to be admitted at defendant’s trial. According to defendant, the
       court erred because of a lack of proof Davieon and defendant agreed to any criminal enterprise
       and the evidence of defendant’s involvement in the crime was “deeply flawed.” Defendant
       says he was extremely prejudiced by two of Davieon’s hearsay statements admitted at trial.
       First, Randall Smalley was allowed to testify that Davieon “called somebody and told them,
       you know, that we had the money, and how much we wanted, and as soon as the guy asked,
       whoever was on the other phone asked if we had $3,500, he took it off speakerphone.” Randall
       was also allowed to testify that Davieon told him, “If you move, you’re dead.” This was said
       while Davieon was armed with a pistol and had Randall around the neck in a choke hold during
       the robbery and murder. Defendant argues the error was compounded because the State
       discussed these statements during its closing arguments.
¶ 44       “The coconspirator exception to the hearsay rule provides that any declaration by one
       coconspirator is admissible against all coconspirators where the declaration was made during
       the pendency of and in furtherance of the conspiracy.” People v. Denson, 2013 IL App (2d)
       110652, ¶ 11, 1 N.E.3d 27. A coconspirator’s statements must be made “with the purpose to
       advance the objective of the conspiracy” to fall under the exception to the hearsay rule. People
       v. Eddington, 129 Ill. App. 3d 745, 773, 473 N.E.2d 103, 122 (1984). The statements
       complained of by defendant show Davieon was likely conspiring with someone to rob Smalley
       and Shutes and the statements were made by Davieon during the pendency and in furtherance
       of the conspiracy. However, the question here is whether the State established a prima facie
       case of a conspiracy between Davieon and defendant to commit the robbery, which resulted in
       Shutes’s murder.
¶ 45       To take advantage of this exception to the hearsay rule, the State must provide evidence
       establishing a prima facie showing of a conspiracy in which the defendant was involved.
       People v. Roppo, 234 Ill. App. 3d 116, 123, 599 N.E.2d 974, 979 (1992). The evidence
       establishing the prima facie showing must be “sufficient, substantial, and independent of the
       declarations made.” People v. Duckworth, 180 Ill. App. 3d 792, 795, 536 N.E.2d 469, 471
       (1989).
¶ 46       At the hearing on the State’s motion in limine to admit Davieon’s statements pursuant to
       the coconspirator exception to the hearsay rule, the State noted it intended to offer the

                                                   -9-
       following independent facts at defendant’s trial to show evidence of a conspiracy between
       Davieon and defendant. Defendant’s fingerprint was on the passenger door of the vehicle, and
       repeated telephone contact occurred between Davieon and defendant prior to and near the time
       of the murder. However, the State noted defendant’s name was never mentioned in these
       telephone calls and Randall Smalley would not be able to identify defendant’s voice on the
       calls. The State told the trial court that none of Davieon’s statements it wanted to introduce
       were particularly damning. The court allowed the State’s motion in limine on this issue,
       stating:
                “The State has presented facts independent of the statement that would support
                introduction of the statements through the co-conspirator exception. Latent fingerprints
                regarding the defendant’s identification by Randy Smalley and testimony of Randy
                Smalley from the Davion [sic] Harper trial are sufficient to meet the independent
                requirement.”
¶ 47       The State argues defendant forfeited this issue because he did not raise it in his posttrial
       motion. See People v. Enoch, 122 Ill. 2d 176, 185-86, 522 N.E.2d 1124, 1129-30 (1988).
       However, defendant argues we should consider this issue under the plain-error rule. Before we
       determine whether the plain-error rule applies, we first determine whether an error actually
       occurred.
¶ 48       We note the trial court’s reasoning for its decision was incorrect. The court based its
       decision simply on the fact that the State had evidence defendant was present at the scene of
       the crime. Defendant’s presence alone is not sufficient proof of a conspiracy. See Duckworth,
       180 Ill. App. 3d at 795, 536 N.E.2d at 472 (“the mere appearance of defendant at the scene ***
       does not establish any illicit association”). However, we are reviewing the trial court’s
       decision, not its reasoning. People v. Stoudt, 198 Ill. App. 3d 124, 125, 555 N.E.2d 825, 826
       (1990).
¶ 49       Defendant argues the State “simply had no evidence of contact between Davieon and
       [defendant], let alone a meeting of the minds sufficient to establish a prima facie conspiracy.”
       However, evidence of a conspiracy can be totally circumstantial, as long as the evidence is
       sufficient, substantial, and independent of the hearsay statements sought to be introduced.
       Duckworth, 180 Ill. App. 3d at 795, 536 N.E.2d at 471. The State presented additional
       evidence independent of Davieon’s hearsay statements.
¶ 50       The State presented evidence defendant’s fingerprints were on the rear passenger door of
       the vehicle and Randall Smalley identified defendant as the shooter. As stated earlier, this
       evidence does not establish a conspiracy. However, Randall Smalley also testified Davieon
       Harper restrained him around the neck and displayed a handgun to Smalley while defendant
       was robbing and murdering Shutes. After defendant shot Shutes, Davieon and defendant
       quickly exchanged words outside the vehicle. Davieon’s reaction to someone with a gun
       suddenly opening the backdoor of his car and robbing and shooting Shutes is strong
       circumstantial evidence Davieon and the shooter had conspired to at least rob Shutes and
       Smalley. In addition, the State introduced evidence showing multiple phone calls between
       phones belonging to Davieon and defendant around the time of the murder. When this
       evidence is combined with Smalley’s identification of defendant as the shooter, a strong
       circumstantial case exists Davieon and defendant conspired to rob Smalley and Shutes. As a
       result, we do not find the trial court erred in finding a conspiracy existed between defendant
       and Davieon Harper.

                                                  - 10 -
¶ 51       Defendant only makes a broad argument regarding whether Davieon’s hearsay statements
       should have been admitted under the coconspirator exception to the hearsay rule. He did not
       make an alternative argument regarding the admissibility of certain statements made by
       Davieon if we determined a conspiracy was established. As a result, we will not examine the
       individual statements.

¶ 52                                         D. Text Messages
¶ 53       We next address defendant’s argument that the trial court erred in admitting text messages
       from a cell phone registered to defendant. According to defendant, the court not only ignored
       the rules of evidence but also the State’s promise not to introduce the text messages found in
       Verizon’s records for the phone registered to defendant.
¶ 54       Most of the content of the text messages was fairly innocuous, and most of the messages
       appear to be unrelated to this case. However, one series of messages was extremely prejudicial
       to defendant, considering Randall Smalley failed to identify defendant as the shooter until
       months after the shooting.
¶ 55       The trial court allowed the jury to see the following text message exchange, which took
       place approximately three hours after the murder between a cellular phone belonging to
       defendant and another unidentified person. At 11:06 p.m., a message was sent to defendant’s
       phone, stating: “I heard you had something to do with a white boy getting killed today.”
       Approximately one minute later, a response was sent from defendant’s phone, stating: “What
       white boy[?]” After between three and four minutes, another message was sent from
       defendant’s phone, stating “Hello.” Another message was then sent to defendant’s phone, “Out
       in the hood.” A message was then sent from defendant’s phone, stating: “What are [you]
       talking about[?]” The person on the other phone then responded, “I heard a white boy got
       killed in the hood and you and some of your guys did it[.] [T]hat’s the word on the streets.”
¶ 56       We fail to see how these damaging incoming messages could possibly be admissible based
       on the record in this case. Defendant goes even further, arguing that none of the texts were
       admissible pursuant to the business records exception. According to defendant:
                   “The hearsay exception in Rule 803(6) permits the admission of business records
               that were made at the time the information contained therein was transmitted, if kept in
               the regular course of business as a regular practice of that business. Ill. R. Evid. 803(6).
               The exception recognizes businesses’ motivation to keep accurate records, which they
               are unlikely to routinely falsify. People v. Virgin, 302 Ill. App. 3d 438, 450 (1st Dist.
               1998).
                   Business records contain multiple layers of hearsay where they include information
               supplied by a declarant ‘not himself under a duty to provide such information’ for the
               business. Michael H. Graham, Graham’s Handbook of Illinois Evidence § 805, 1000
               (10th ed. 2010). Multiple hearsay in a business record ‘is excused by Rule 803(6) only
               where both the source and the recorder of the information, as well as every other
               participant in the chain producing the record, are acting in the regular course of
               business.’ People v. McCullough, 2015 IL App (2d) 121364, ¶ 121.”
       The text messages provided to the jury do not meet this standard. Neither defendant nor the
       individuals sending text messages to defendant’s phone were acting in the regular course of



                                                    - 11 -
       business. As a result, the content of these incoming text messages was not admissible pursuant
       to the business records exception to the hearsay rule.
¶ 57       In addition, we do not know who was texting defendant’s phone or who he was texting. A
       record from the phone company, showing the time and recipient or maker of calls to or from a
       number registered to defendant, is admissible as a business record. The same is true with
       regard to text messages. The fact calls and texts were made and received by defendant was
       properly authenticated. Evidence can be authenticated by direct or circumstantial evidence.
       People v. Chromik, 408 Ill. App. 3d 1028, 1046, 946 N.E.2d 1039, 1055 (2011). Text messages
       are subject to the same authentication requirements as traditional documents. People v.
       Watkins, 2015 IL App (3d) 120882, ¶ 36, 25 N.E.3d 1189.
¶ 58       The State established a proper foundation to introduce evidence that calls and texts were
       made and received by defendant. As the State points out in its brief, a Verizon employee
       testified the number 217-474-3731 was assigned to an account under defendant’s name.
       Detective Bransford also testified defendant provided that phone number as his own. As a
       result, this phone number was tied to defendant and provided a rational basis for the trier of fact
       to conclude text messages and phone calls to and from this number were made by or to
       defendant. See People v. Walker, 2016 IL App (2d) 140566, ¶ 13, 60 N.E.3d 101.
¶ 59       Defendant’s reliance on Watkins is misplaced. In Watkins, the court allowed the State to
       introduce “photographs of two sets of drug-related text-message conversations containing the
       name ‘Charles’ that were found on a cell phone in close proximity to the drugs in the present
       case as evidence that defendant had a connection to the cell phone and, circumstantially, to the
       drugs.” Watkins, 2015 IL App (3d) 120882, ¶ 1, 25 N.E.3d 1189. Three phones were recovered
       in the same kitchen drawer with the cocaine that was recovered. Id. ¶ 16. No information could
       be extracted from the phones during a forensic analysis. Id.
¶ 60       An officer was later able to turn on the cell phones and retrieved hundreds of text messages,
       mostly drug related, from one of the phones. The officer photographed the text messages that
       were on the phone. Over the defendant’s relevancy, foundation, and hearsay objections to the
       introduction of the pictures, the trial court allowed the State to admit the photographed
       messages that “contained the name ‘Charles’ and that were related to tying the cell phone to
       defendant and drug dealing.” Id. ¶ 17. Eventually, the court allowed the State to admit two text
       message conversations where the name “Charles” was mentioned. Id. ¶ 19. The police officer
       who testified about these text messages stated he did not know the number of the cell phone or
       to whom the cell phone belonged. Id. ¶ 24.
¶ 61       The Third District found the trial court erred in admitting these text messages because
       “[t]he only evidence presented by the State to authenticate the text messages was the fact that
       the cell phone was found in the same house as defendant, albeit in a drawer in a common area,
       and the fact that some of the messages referred to, or were directed at, a person named
       ‘Charles.’ ” Id. ¶ 38. The appellate court found this information was not sufficient to
       authenticate the text messages as being sent to defendant. Id. The present case is
       distinguishable from Watkins because the State here had evidence the cell phone in question
       belonged to defendant.
¶ 62       Returning to the content of these text messages, we fail to see how the content of these
       messages was admissible based on the record in this case, considering the State did not identify
       who sent the messages. Putting aside the fact the State did not identify who sent these text
       messages to defendant or where any information regarding defendant’s involvement in

                                                   - 12 -
       Shutes’s murder came from, most of these texts were irrelevant to this case. Further, while the
       messages questioning defendant’s involvement in the murder were relevant, these messages to
       defendant were blatant hearsay. Even if the State identified the individual who sent these
       messages to defendant and called him as a witness at trial, the witness could not testify he
       “heard on the street” defendant was involved in Shutes’s murder.
¶ 63        In addition to the fact the trial court allowed the jury to see extremely prejudicial,
       inadmissible evidence, we are also troubled by the manner in which the trial court decided to
       allow the jury to see this evidence. Shortly after the court agreed with the State that the phone
       records were admissible, defense counsel asked the court to revisit the issue. Defense counsel
       noted the State had indicated prior to trial it was not going to introduce any text messages
       during its case in chief. Defense counsel also indicated the messages were hearsay and not
       relevant to the case. Further, no one had testified about the content of those messages.
       According to defense counsel, she did not object to the call log being admitted if the text
       messages were not included. The court noted it would stand on its previous ruling to admit the
       phone records, including the actual text messages.
¶ 64        Later that day, the issue of whether the State had agreed not to introduce the text messages
       came up again. The State argued defense counsel was taking her statement out of context. The
       trial court made clear the text messages would not be going to the jury. However, the next day,
       just before defense counsel was ready to call her only witness, the court changed its ruling,
       stating the phone records would go to the jury in their entirety, including the content of the text
       messages. Regardless of the inadmissibility of the content of the text messages, the last-minute
       ruling put defendant at a disadvantage in defending himself in this case.
¶ 65        The trial court’s decision to allow the jury to see the content of these inadmissible text
       messages sent to defendant was extremely prejudicial to defendant. One of the main points of
       defendant’s case was the weakness of Smalley’s identification of defendant as the shooter. The
       hearsay text messages to defendant regarding his involvement in the murder strengthened
       Randall Smalley’s identification. Unlike Smalley’s identification, which came months after
       the murder, the inadmissible text messages showed unknown people in the community were
       identifying defendant as the killer within hours of the murder. Further, the State did not
       identify who sent defendant these messages or where the sender of the message received the
       information regarding defendant’s involvement in the murder. As a result, defendant was not
       able to challenge the reliability of the person sending the message or the individuals spreading
       this “word on the street.” This error was so serious it requires reversing defendant’s conviction
       and remanding for a new trial.

¶ 66                                         E. Other Issues
¶ 67       Because we are remanding this case for a new trial, we need not address defendant’s claims
       that the State improperly shifted the burden of proof during its rebuttal closing argument or
       whether defendant’s sentence was excessive. Further, double jeopardy does not foreclose
       another trial because the evidence presented at trial was sufficient for a rational trier of fact to
       find defendant guilty beyond a reasonable doubt. People v. Lopez, 229 Ill. 2d 322, 367, 892
       N.E.2d 1047, 1073 (2008).




                                                    - 13 -
¶ 68                                     III. CONCLUSION
¶ 69       We reverse defendant’s conviction because the trial court erred by allowing the jury to see
       the content of text messages sent the night of the murder, which contained inadmissible
       hearsay regarding defendant’s rumored involvement in Shutes’s murder.

¶ 70      Reversed and remanded.




                                                 - 14 -